 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10
11   ROBERT HATCHER,                                      Case No. 19-cv-00652-BAS-BLM
     CDCR #BJ8474,
12                                                        ORDER:
                                         Plaintiff,
13                                                        (1) DENYING MOTION TO
                           v.                             PROCEED IN FORMA PAUPERIS
14                                                        AS BARRED BY 28 U.S.C. § 1915(g)
                                                          [ECF No. 3]
15
     OLIVA AURTHER, et al.,                               (2) DISMISSING CIVIL ACTION
16                                                        WITHOUT PREJUDICE FOR
                                     Defendants.          FAILURE TO PAY FILING FEE
17                                                        REQUIRED BY 28 U.S.C. § 1914(a)
18
19
20         Pro se Plaintiff Robert Hatcher, formerly housed at the San Diego Central Jail,1 has
21   filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983. (ECF No. 1.)
22   Plaintiff has not prepaid the full civil filing fee required by 28 U.S.C. § 1914(a). Instead,
23   he has filed a motion to proceed in forma pauperis (“IFP”) (ECF No. 3). For the reasons
24   herein, the Court denies Plaintiff’s IFP motion and dismisses this action without prejudice.
25
26
           1
27           Plaintiff is now a state inmate currently housed at the California Institution for Men
     located in Chino, California. See https://inmatelocator.cdcr.ca.gov/ (website last visited
28   Aug. 16, 2019).

                                                      1
                                                                                            19cv652
 1                         MOTION TO PROCEED IFP STANDARD
 2         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
 3   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners” like Plaintiff, however,
 4   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
 5   of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.
 6   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”)
 7   amended section 1915 to preclude the privilege to proceed IFP:
 8         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
 9         detained in any facility, brought an action or appeal in a court of the United
10         States that was dismissed on the grounds that it is frivolous, malicious, or fails
11         to state a claim upon which relief can be granted, unless the prisoner is under
12         imminent danger of serious physical injury.
13   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
14   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereinafter
15   “Andrews”). “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed
16   IFP.” Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereinafter
17   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
18   suits may entirely be barred from IFP status under the three strikes rule[.]”). The objective
19   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
20   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection
21   1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
22   the statute’s effective date.” Id. at 1311.
23         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
24   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
25   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
26   styles such dismissal as a denial of the prisoner’s application to file the action without
27   prepayment of the full filing fee,” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
28   Once a prisoner has accumulated three strikes, he is prohibited by section 1915(g) from


                                                   2
                                                                                                19cv652
 1   pursuing any other IFP action in federal court unless he can show he is facing “imminent
 2   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–
 3   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
 4   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
 5
 6                                          APPLICATION
 7         As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
 8   ascertained that it does not contain “plausible allegations” which suggest he “faced
 9   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at
10   1055 (quoting 28 U.S.C. § 1915(g)).
11         A court “‘may take notice of proceedings in other courts, both within and without
12   the federal judicial system, if those proceedings have a direct relation to matters at issue.’”
13   Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc.,
14   285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria
15   Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). Thus, this Court takes
16   judicial notice that Plaintiff, while incarcerated, has brought at least three prior civil actions
17   which have been dismissed on the grounds that they were frivolous, malicious, or failed to
18   state a claim upon which relief may be granted. See 28 U.S.C. § 1915(g). They are:
19          (1) Hatcher v. Aurthur, No. 3:18-cv-00491-LAB-KSC (S.D. Cal. Mar. 31, 2018)
20             (Order Denying Motion to Proceed IFP and Dismissing Civil Action as Frivolous
21             pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)) (strike one);
22          (2) Hatcher v. Monahan, No. 3:18-cv-00492-CAB-KSC (S.D. Cal. June 14, 2018)
23             (Order Dismissing Civil Action for Failing to State a Claim and for Failing to
24             Prosecute) (strike two); and
25          (3) Hatcher v. Dr. Blake, No. 3:18-cv-00561-MMA-MDD (S.D. Cal. July 17, 2018)
26             (Order Dismissing Civil Action pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A(b)
27             and for Failing to Prosecute) (strike three).
28   Accordingly, because Plaintiff has, while incarcerated, accumulated at least the three


                                                     3
                                                                                                19cv652
 1   “strikes” permitted pursuant to § 1915(g), and he fails to make a “plausible allegation” that
 2   he faced imminent danger of serious physical injury at the time he filed his Complaint, he
 3   is not entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at
 4   1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C.
 5   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
 6   prisoners with a history of abusing the legal system from continuing to abuse it while
 7   enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
 8   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
 9
10                                   CONCLUSION & ORDER
11         For the foregoing reasons, the Court hereby:
12         (1)    DENIES Plaintiff’s motion to proceed IFP (ECF No. 3) as barred by 28
13   U.S.C. § 1915(g); and
14         (2)    DISMISSES this civil action sua sponte WITHOUT PREJUDICE for
15   failure to prepay the $400 civil and administrative filing fees required by 28 U.S.C. §
16   1914(a). The Clerk of Court is directed to mail a copy of this Order to Plaintiff at California
17   Institution for Men, P.O. Box 3100, Chino, California.
18         The Clerk shall close the file.
19         IT IS SO ORDERED.
20   DATED: August 19, 2019
21
22
23
24
25
26
27
28


                                                    4
                                                                                             19cv652
